DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL MARTINEZ,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3480

                               [June 2, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 13-015743CF10A.

    Deana Marshall of the Law Office of Deana K. Marshall, P.A., Riverview,
for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.